         Case 7:21-cv-00014-WLS Document 36 Filed 08/04/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              VALDOSTA DIVISION

ERICK B. DAVIS, et al.,                     :
                                            :
       Plaintiffs,                          :
                                            :
v.                                          :           CASE NO.: 7:21-cv-00014 (WLS)
                                            :
FORD MOTOR COMPANY,                             :
                                            :
       Defendant.                           :
                                            :
                                          ORDER
       Before the Court is Plaintiffs’ motion to dismiss Plaintiff Shanekia Marsh’s claims

without prejudice as she no longer wishes to be in this case. (Doc. 29.) Plaintiff Erick Davis

will remain in this case. Defendant Ford Motor Company has responded that it does not

oppose the motion but that if Marsh refiles, Defendant will move to stay the case until the

costs incurred in this action as to her claims have been paid. (Doc 30.)

       The Court does not address the issue of costs raised by Defendant as no motion has

been filed in that regard. However, because the motion is unopposed and pursuant to Federal

Rule of Civil Procedure 41(a)(2), Plaintiffs’ Motion to Dismiss (Doc. 29) is GRANTED.

Plaintiff Shanekia Marsh and her claims are DISMISSED WITHOUT PREJUDICE.


       SO ORDERED, this 4th day of August 2021.
                                            /s/ W. Louis Sands
                                            W. LOUIS SANDS, SR. JUDGE
                                            UNITED STATES DISTRICT COURT




                                                    1
